DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status:
Claims 1-19		Pending
Prior Art Reference:
Ernst			US 3,937,119

Allowable Subject Matter
Claims 17 and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 19 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ernst (US 3,937,119).

Regarding claim 19, Ernst discloses a screw (abstract) for use in concrete applications and hurricane applications, comprising:
a head end (12), a shank (16) and a tapered end (18), the head end (12) including a tool engaging part (14), the head end (12) located at one end of the shank (16) and the tapered end (18) located at an opposite end of the shank (16);
a high thread (20) formed along the shank (16), wherein the high thread (20) begins on the tapered end (18), extends onto the shank (16) and terminates at a first axial location (fig. 1) along the shank (16), wherein the high thread (20) defines a high peripheral edge (fig. 2), and at least a first helical portion (fig. 1) of the high peripheral edge (fig. 2) includes a plurality of notches (26), wherein the first helical portion (fig. 1) extends from on or proximate (fig. 1) to the tapered end (18) and substantially to the first axial location (fig. 1);
a low thread (22) formed along the shank (16), wherein the low thread (22) begins on the tapered end (18), extends onto the shank (16) and terminates substantially at the first axial location (fig. 1) along the shank (16) such that an axial length of the low thread (22) is substantially the same as and contiguous with an axial length of the high thread (20), wherein the low thread (22) defines a low peripheral edge (fig. 2) that is free of any notches (26).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

Claims 1-16 are rejected under 35 U.S.C. 103 as being unpatentable over Ernst (US 3,937,119).

Regarding claim 1, Ernst discloses a screw (abstract) for use in concrete applications and hurricane applications, comprising:
a head end (12), a shank (16) and a tapered end (18), the head end (12) including a tool engaging part (14), the head end (12) located at one end of the shank (16) and the tapered end (18) located at an opposite end of the shank (16);
a high thread (20) formed along the shank (16), wherein the high thread (20) begins on the tapered end (18), extends onto the shank (16) and terminates at a first axial location (fig. 1) along the shank (16), wherein the high thread (20) defines a high peripheral edge (fig. 2), and at least a first helical portion (fig. 1) of the high peripheral edge (fig. 2) includes a plurality of notches (26), wherein the first helical portion (fig. 1) extends from on or proximate (fig. 1) to the tapered end (18) and substantially to the first axial location (fig. 1), wherein the high thread (20) includes a leading flank (figs. 1, 2) and a trailing flank (figs. 1, 2) that meet at the high peripheral edge (fig. 2) and together define a high thread (20) angle that is between about thirty degrees and about forty-five degrees (col. 2, line 68; col. 3, line1);
 low thread (22) formed along the shank (16), wherein the low thread (22) begins on the tapered end (18), extends onto the shank (16) and terminates substantially at the first axial location (fig. 1) along the shank (16) such that an axial length of the low thread (22) is substantially the same as and contiguous with an axial length of the high thread except for [wherein the low thread (22) includes a leading flank (figs. 1, 2) and a trailing flank (figs. 1, 2) that meet at the low peripheral edge (fig. 2) and together define a low thread (22) angle that is between about thirty degrees and about forty-five degrees].
Examiner notes that Ernst does not explicitly disclose wherein the low thread includes a leading flank and a trailing flank that meet at the low peripheral edge and together define a low thread angle that is between about thirty degrees and about forty-five degrees. However, it would have been obvious to one having ordinary skill in the art at the time the invention was made, to contrive any number of desirable ranges wherein the low thread includes a leading flank and a trailing flank that meet at the low peripheral edge and together define a low thread angle that is between about thirty degrees and about forty-five degrees limitation disclosed by Applicant, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233. (MPEP § 2144.05).  Further, it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).  Refer to MPEP § 2144.05.
 
Regarding claim 2, Ernst discloses the screw of claim 1 wherein:
the concrete screw (10) has a penetrating axial length (figs.1, 3), and


Regarding claim 3, Ernst discloses the screw of claim 2 wherein the first axial distance is at least ninety percent of the penetrating axial length (figs. 1, 3).

Regarding claim 4, Ernst discloses the screw of claim 1 wherein a second helical portion (fig. 1) of the high peripheral edge (fig. 2) lacks any notches (26), wherein the first helical portion (fig. 1) is closer to the head end (12) than the second helical portion (fig. 1).

Regarding claim 5, Ernst discloses the screw of claim 4 except for wherein the second helical portion (fig. 1) is located entirely on the tapered end (18).
	However, it would have been an obvious matter of design choice wherein the second helical portion is located entirely on the tapered end, as Applicant has not disclosed that it solves any stated problem of the prior art or is for any particular purpose. It appears that the invention would perform equally well as the invention disclosed by Ernst.

Regarding claim 6, Ernst discloses the screw of claim 1 except for wherein the high thread (20) is a symmetric thread and the low thread (22) is a symmetric thread.
However, it would have been an obvious matter of design choice wherein the high thread is a symmetric thread and the low thread is a symmetric thread, as Applicant has not disclosed that it solves any stated problem of the prior art or is for any particular purpose. It appears that the invention would perform equally well as the invention disclosed by Ernst.

Regarding claim 7, Ernst discloses the screw of claim 1 except for wherein at least one of the high thread (20) or the low thread (22) is an asymmetric thread.
	However, it would have been an obvious matter of design choice wherein at least one of the high thread or the low thread is an asymmetric thread, as Applicant has not disclosed that it solves any stated problem of the prior art or is for any particular purpose. It appears that the invention would perform equally well as the invention disclosed by Ernst.

Regarding claim 8, Ernst discloses the screw of claim 1 except for wherein both the high thread (20) and the low thread (22) include a common and substantially uniform thread pitch that is between about 0.100 inches and about 0.145 inches.
	However, it would have been obvious to one having ordinary skill in the art at the time the invention was made, to contrive any number of desirable ranges wherein both the high thread and the low thread include a common and substantially uniform thread pitch that is between about 0.100 inches and about 0.145 inches limitation disclosed by Applicant, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only In re Aller, 105 USPQ 233. (MPEP § 2144.05).  Further, it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).  Refer to MPEP § 2144.05.

Regarding claim 9, Ernst discloses the screw of claim 8 wherein each turn of the low thread (22) is located substantially at a mid-point (figs. 1, 2) between adjacent turns of the high thread (20).

Regarding claim 10, Ernst discloses the screw of claim 1 wherein the head end (12) includes a washer (figs. 1, 3; bottom of 12) integrated with a drive head (14), wherein the washer (figs. 1, 3; bottom of 12) includes a lower surface (figs. 1, 3) facing the tapered end (18), wherein the lower surface (figs. 1, 3) is defined in a plane that is substantially perpendicular (figs. 1, 3) to an elongated axis of the screw (10).

Regarding claim 11, Ernst discloses the screw of claim 10 wherein the washer (figs. 1, 3; bottom of 12) includes a periphery (figs. 1, 3) that extends outward beyond a periphery (figs. 1. 3) of the drive head (14) in axial end view, wherein the periphery of the drive head (14) defines socket shape (14, figs. 1, 3), wherein the periphery (figs. 1, 3) of the washer (figs. 1, 3; bottom of 12) defines a circular shape (figs. 1, 3).

Regarding claim 12, Ernst discloses the screw of claim 1 wherein the head end (12) includes an end face (figs. 1, 3) with a drive recess (14) formed therein.

Regarding claim 13, Ernst discloses the screw of claim 12 except for wherein the head end (12) is formed as a countersunk head (fig. 3) configuration with a frustoconical lower part having a plurality of nibs.
	However, it would have been an obvious matter of design choice wherein the head end is formed as a countersunk head configuration with a frustoconical lower part having a plurality of nibs, as Applicant has not disclosed that it solves any stated problem of the prior art or is for any particular purpose. It appears that the invention would perform equally well as the invention disclosed by Ernst.

Regarding claim 14, Ernst discloses the screw of claim 1 wherein the first axial location (fig. 1) is where the head end (12) meets the shank (16).

Regarding claim 15, Ernst discloses the screw of claim 1 wherein the first axial location (fig. 1) is spaced from the head end (12) and the shank (16) includes an unthreaded (fig. 1) axial portion between the head end (12) and the first axial location (fig. 1).

Regarding claim 16, Ernst discloses the screw of claim 15 except for wherein the unthreaded (fig. 1) axial portion of the shank (16) has an outer diameter that is no more than five percent different than a major diameter of the low thread (22).
	However, it would have been obvious to one having ordinary skill in the art at the time the invention was made, to contrive any number of desirable ranges wherein the unthreaded axial portion of the shank has an outer diameter that is no more than five general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233. (MPEP § 2144.05).  Further, it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).  Refer to MPEP § 2144.05.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERTA S DELISLE (“Bobbi”) whose telephone number is (571)270-3746.  The examiner can normally be reached on M-F: 7 am - 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victor D Batson can be reached on 571-272-6987.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/ROBERTA S DELISLE/Primary Examiner, Art Unit 3677                                                                                                                                                                                                        

rsd